NONPRECEDENTIAL DISPOSITION
                          To be cited only in accordance with Fed. R. App. P. 32.1




                     United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                     Submitted May 4, 2022*
                                      Decided May 6, 2022

                                              Before

                               JOEL M. FLAUM, Circuit Judge

                               FRANK H. EASTERBROOK, Circuit Judge

                               MICHAEL Y. SCUDDER, Circuit Judge



 No. 21-3038                                                      Appeal from the United
                                                                  States District Court for the
 ZHU ZHAI HOLDINGS LIMITED                                        Northern District of Illinois,
 and PETER PUI TAK LEE,
                                                                  Eastern Division.
       Plaintiffs-Appellees,

                v.                                                No. 20-cv-4985
                                                                  Sharon Johnson Coleman,
 STEVEN IVANKOVICH,                                               Judge.
       Defendant-Appellant.


                                           Order
    Plaintiffs extended about $3 million in loans to entities controlled by Steven Ivanko-
vich, who guaranteed repayment. When the entities did not pay, plaintiffs filed this suit
to collect on the guaranty. Ivankovich ignored the litigation, and the district judge en-
tered a default. After Ivankovich secured counsel, the judge vacated the default. But the
lawyer withdrew, and Ivankovich missed a deadline for securing new counsel—and


   *Counsel for appellant waived his participation in oral argument. The panel then decided that it is
unnecessary to receive oral argument from appellee. See Fed. R. App. P. 34(a); Cir. R. 34(f).
No. 21-3038                                                                          Page 2


while litigating pro se Ivankovich again failed to appear at scheduled hearings. The dis-
trict judge then entered a second default, followed by a judgment for more than $4.5
million (the original sums plus interest and attorneys’ fees). 2021 U.S. Dist. LEXIS 154674
(N.D. Ill. Aug. 17, 2020), reconsideration denied, 2021 U.S. Dist. LEXIS 216712 (Oct. 20,
2021).

    Ivankovich’s lead argument on appeal is that the district court lacked subject-matter
jurisdiction because Zhu Zhai Holdings is a form of limited liability company that did
not disclose its members’ identities and citizenships. Yet a Hong Kong business with
the style “Limited” or “Ltd.” is treated as a corporation for purposes of American law.
See Superl Sequoia Ltd. v. Carlson Co., 615 F.3d 831, 832 (7th Cir. 2010). Accord, Jet Mid-
west International Co. v. Jet Midwest Group, LLC, 932 F.3d 1102, 1105 (8th Cir. 2019).
Ivankovich’s appellate briefs do not cite either of these decisions, and we lack any rea-
son to depart from their holdings.

   Ivankovich has a second jurisdictional argument: that the borrowers are necessary
parties and would, if joined, spoil complete diversity. Yet he does not explain why they
are necessary under the terms of the guaranty (which he never quotes) or Hong Kong
law (which the parties agreed would govern). Collection from a guarantor without the
participation of the original debtors is common in American law, see, e.g., Indigo Old
Corp. v. Guido, No. 21-1922 (7th Cir. Mar. 28, 2022), and we have not been offered any
reason to suppose that Hong Kong law is different.

   This leaves only the argument that the district judge abused her discretion in declin-
ing to set aside the default. Yet Ivankovich concedes failing to appear at many sched-
uled hearings, personally or by counsel. That he may have had an excuse for one non-
appearance (notice was mailed to his address in Illinois but not his address in Florida)
does not explain or excuse the other non-appearances. Nor does he proffer a plausible
defense on the merits. He does not contend, for example, either that the borrowers have
repaid or are not yet required to repay, or that he has satisfied his obligation under the
guaranty. The district judge did not abuse her discretion.

                                                                                 AFFIRMED